466 U.S. at 697, and the petitioner must demonstrate the underlying facts
                      by a preponderance of the evidence, Means v. State, 120 Nev. 1001, 1012,
                      103 P.3d 25, 33 (2004). We give deference to the district court's factual
                      findings if supported by substantial evidence and not clearly erroneous but
                      review the court's application of the law to those facts de novo.      Lader v.
                      Warden, 121 Nev. 682, 686, 120 P.3d 1164, 1166 (2005).
                                  First, appellant claimed that counsel was ineffective for failing
                      to object to the State's use of leading questions when asking the victim
                      about his identification of appellant and other instances of prosecutorial
                      misconduct. Appellant failed to demonstrate he was prejudiced. The
                      underlying claims were raised and rejected on appeal. See Reed v. State,
                      Docket No. 59254 (Order of Affirmance, April 12, 2012). Because this
                      court already concluded that appellant's underlying claim lacked merit,
                      appellant necessarily failed to demonstrate prejudice. Therefore, the
                      district court did not err in denying this claim.
                                   Second, appellant claimed that counsel was ineffective for
                      failing to object to the sufficiency of the district court's finding with regard
                      to the deadly weapon enhancement. Appellant failed to demonstrate that
                      counsel was deficient or that he was prejudiced as he failed to allege
                      specific facts that, if true, entitled him to relief.     Hargrove v. State, 100
                      Nev. 498, 502, 686 P.2d 222, 225 (1984). Further, we note that the victim
                      was shot with a firearm that was ultimately located in appellant's vehicle.
                      Therefore, the district court did not err in denying this claim.
                                  Third, appellant claimed that counsel was ineffective for
                      failing to properly address misconduct by a juror. Appellant failed to
                      demonstrate that counsel was deficient or that he was prejudiced.

SUPREME COURT
        OF
     NEVADA
                                                             2
(0) 1947A


                0~,   •   '-                                              onm
                         Appellant failed to demonstrate that there was misconduct by the juror or
                         how counsel's failure to address the juror's conduct may have affected the
                          outcome at trial. Therefore, the district court did not err in denying this
                          claim.
                                      Fourth, appellant claimed that counsel was ineffective for
                         failing to argue that the victim was incompetent to testify based on his use
                          of marijuana. Appellant failed to demonstrate that counsel was deficient
                          or that he was prejudiced. Appellant failed to demonstrate that the
                         victim's use of marijuana made him incompetent to testify, NRS 50.015
                         (stating that lelvery person is competent to be a witness except as
                         otherwise provided in this title"), and counsel was not deficient for failing
                         to make futile motions or objections. Donovan v. State, 94 Nev. 671, 675,
                         584 P.2d 708, 711 (1978). Further, counsel questioned the victim
                         extensively about his marijuana use and how that may have affected his
                         ability to perceive the events and to testify in court. Therefore, the district
                         court did not err in denying this claim.
                                      Fifth, appellant claimed that counsel was ineffective for failing
                         to file a motion to exclude evidence based on an improper stop and failure
                         to give Miranda warnings.       Miranda v. Arizona, 384 U.S. 436 (1966).
                         Appellant failed to demonstrate that counsel was deficient or that he was
                         prejudiced. In regard to the traffic stop, appellant failed to allege any
                         facts that, if true, would have entitled him to relief. Hargrove, 100 Nev. at
                         502, 686 P.2d at 225. Further, according to the testimony provided at
                         trial, appellant's statements regarding his ownership of the gun were
                         spontaneous and not made pursuant to interrogation by the police.
                         Therefore, there was no Miranda violation, and counsel was not deficient

         SUPREME COURT
              OF
            NEVADA


     (0) 1947A

111111                   11               MIESE":2E                                                EWE.
                for failing to file a futile motion. Donovan, 94 Nev. at 675, 584 P.2d at
                711. Accordingly, the district court did not err in denying this claim.
                            Sixth, appellant claimed that counsel was ineffective for
                failing to retain a fingerprint expert who could have challenged the State's
                experts. Appellant failed to demonstrate that counsel was deficient or
                that he was prejudiced because he failed to allege specific facts that, if
                true, entitled him to relief. Hargrove, 100 Nev. at 502, 686 P.2d at 225.
                Appellant failed to explain how an expert would have made a difference at
                trial. He merely stated that because the State had an expert, counsel also
                should have had an expert testify regarding the fingerprints. Therefore,
                the district court did not err in denying this claim.
                            Seventh, appellant claimed that counsel was ineffective for
                failing to investigate facts and witnesses regarding appellant's claim that
                he purchased the gun that was used in the crime sometime after the
                crime. Specifically, he claimed that counsel should have interviewed and
                had his fiancée testify that she saw appellant bring home a PlayStation
                and an MP3 player around the time of the crime, which appellant claims
                he purchased the same day he purchased the gun. Further, he claimed
                that counsel should have obtained security footage from the Blockbuster
                Video where he purchased the items.
                            Appellant failed to demonstrate that he was prejudiced
                because he failed to demonstrate that there was a reasonable probability
                of a different outcome at trial had his trial counsel presented appellant's
                fiancée's testimony or tried to obtain the security footage. According to
                appellant, his fiancée was not present when he supposedly purchased the
                gun and other items and would only have been able to testify that

SUPREME COURT
        OF
     NEVADA
                                                       4
(0) 1947A
                appellant brought home the PlayStation and MP3 player. This testimony
                would not have added much to appellant's story regarding purchasing the
                gun because appellant does not claim that his fiancée knew about him
                purchasing the gun. As for the security footage, appellant failed to
                demonstrate that it showed the parking lot of the Blockbuster Video and
                that the footage still existed at the time that appellant was arrested,
                which was a month after the crime was committed. Therefore, the district
                court did not err in denying this claim.
                            Eighth, appellant claimed that counsel was ineffective for
                failing to make an adequate record because counsel failed to make sure
                that the bench conferences were recorded. Appellant failed to support this
                claim with specific facts that, if true, would entitle him to relief.     See
                Hargrove, 100 Nev. at 502, 686 P.2d at 225. Other than asserting in a
                conclusory fashion that he was denied meaningful review, appellant failed
                to explain how he was prejudiced. He did not specify the subject matter of
                the bench conferences or explain their significance.    See Daniel v. State,
                119 Nev. 498, 508, 78 P.3d 890, 897 (2003). Therefore, the district court
                did not err in denying this claim.
                            Finally, appellant claimed that counsel was ineffective for
                failing to argue that the victim's identification of appellant should be
                stricken because appellant did not fit the description given by the victim to
                the police. Appellant failed to demonstrate that counsel was deficient
                because he failed to demonstrate that a motion to strike the testimony
                would have been successful. Donovan, 94 Nev. at 675, 584 P.2d at 711.
                Further, counsel questioned the victim extensively about his description of
                the suspects and argued to the jury that the description did not match

SUPREME COURT
        OF
     NEVADA
                                                      5
(0) 1947A
                    appellant. Therefore, the district court did not err in denying this claim.
                    Accordingly, we
                                ORDER the judgment of the district court AFFIRMED.




                                                       Gibbons


                                                                      (4,-E           J.
                                                       Douglas


                                                                                      J.
                                                       Saitta


                    cc: Hon. Valorie J. Vega, District Judge
                         Anthony Reed
                         Attorney General/Carson City
                         Clark County District Attorney
                         Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                         6
(0) 1947A

                [